Citation Nr: 1635918	
Decision Date: 09/14/16    Archive Date: 09/20/16

DOCKET NO.  10-30 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include as secondary to asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Roggenkamp, Associate Counsel


INTRODUCTION

The Veteran performed honorable active duty service from April 1966 to April 17, 1980.  A second period from April 18, 1980 to April 1983 was determined in a May 1984 administrative decision to have been performed under dishonorable conditions.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma which denied entitlement to service connection for chronic obstructive pulmonary disease and emphysema. 

The case was remanded by the Board in April 2014 for further development.  In its previous decision, the Board recharacterized the claim broadly, in light of diagnoses of pulmonary fibrosis and interstitial infiltrates. See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (what constitutes a claim cannot be limited by a lay Veteran's assertions, but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran underwent a contracted examination in May 2014, as directed by the Board's previous remand.  In his opinion, the May 2014 examiner advised that the Veteran be given a B-reading or B-scan.  This development is necessary in order to fully and completely adjudicate the Veteran's claim; therefore, the Board remands for this development.



Accordingly, the case is REMANDED for the following action:

1. The Veteran must be afforded a VA examination with a qualified pulmonologist to determine the nature and etiology of all diagnosed respiratory disorders. The entire claims file, to include all VBMS and Virtual VA files, must be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review. 

The Veteran's prior x-rays must be reviewed by a radiologist who specializes in B-readings.  If further testing is necessary to properly secure a B-reading, that testing should be undertaken, with the consent of the Veteran.

An explanation for all opinions expressed must be provided. The examiner must elicit a full history of this claimed disorder from the Veteran. 

The examining pulmonologist should first diagnose any current respiratory disorders.  Then, for each diagnosed respiratory disorder, the examining pulmonologist should indicate whether the disorder is as least as likely as not (50 percent probability or more) related to the Veteran's first period of service, to include his inservice exposure to asbestos.  A complete rationale, with references to the B-readings performed, should accompany any opinion provided.

The examining physician is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinion.

2. The Veteran is hereby notified that it is his responsibility to report for the scheduled examinations and to cooperate in the development of the claims. The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655. In the event that the Veteran does not report for a scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address. It should be indicated whether any notice that was sent was returned as undeliverable. 

3. After the development requested has been completed, the RO should review all examination reports and the medical opinions to ensure that each is in complete compliance with the directives of this REMAND. If any report is deficient in any manner, the RO must implement corrective procedures at once. 

4. When the development requested has been completed, the issue should be readjudicated by the RO on the basis of additional evidence. If any benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




